In the
    United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 06-1301
MUNZER A. ZAHREN,
                                                      Petitioner,
                              v.

ALBERTO R. GONZALES,
                                                     Respondent.
                        ____________
                  Petition for Review of an Order
              of the Board of Immigration Appeals.
                          No. A75 300 521
                        ____________
     ARGUED FEBRUARY 14, 2007—DECIDED MAY 17, 2007
                     ____________


    Before MANION, WOOD, and EVANS, Circuit Judges.
  EVANS, Circuit Judge. Munzer Abuzahreh1 was born
in 1971 in a small West Bank community on the outskirts
of Hebron, one of the oldest continually habited cities in
the world. In 1994, he entered the United States, but he
did not attend Kirkwood Community College in Cedar
Rapids, Iowa, the school designated in his student visa.
This violated a condition of the visa under 8 U.S.C.


1
  The caption in this case lists the petitioner as “Munzer A.
Zahren,” but because it is clear from the administrative record
that his name is Munzer A. Abuzahreh, it is that name that
we will use here.
2                                              No. 06-1301

§ 1101(a)(15)(F)(i). But as Abuzahreh later explained, he
did not realize (his primary language is Arabic) that he
had to attend the precise school named in the visa. He
thought he could go to any school in the United States, and
he went, for one year, to Western Technical College in
La Crosse, Wisconsin, where a cousin of his was a student.
After a year there, sometime in 1996, he relocated to
Milwaukee, where he has lived and worked (he had
various jobs ranging from driving a taxi to cooking and
delivering pizzas for Domino’s) with minor exceptions
ever since.
  Moving ahead, Abuzahreh returned to Hebron briefly
in 1996, reentered the U.S. on his student visa, left again
in 1998, and was paroled back into the country pending
the results of an I-130 petition for alien relative (he was
attempting to adjust to permanent resident status
based on his 1996 marriage to a U.S. citizen; the peti-
tion was denied in 2001 following a divorce). In September
2002, DHS placed Abuzahreh in removal proceedings,
charging him with seeking to procure a visa by will-
ful misrepresentation in violation of 8 U.S.C.
§ 1182(a)(6)(C)(i), failing to remain outside the U.S. for
5 years following violation of the conditions of his student
visa, see 8 U.S.C. § 1182(a)(6)(G), and being in the
U.S. without a valid entry document, see 8 U.S.C.
§ 1182(a)(7)(A).
  An immigration judge (IJ) found him removable on the
second and third charges, and he applied for asylum,
withholding of removal, and relief under the United
Nations Convention Against Torture (CAT), arguing
that it was more likely than not that he would face
persecution or torture if returned to Hebron. Why? Well,
he was raised in a strict Muslim family but converted to
Christianity in the United States, an act treated as a
capital offense under Islamic law, Bastanipour v. INS, 980
F.2d 1129, 1133 (7th Cir. 1992). He says that he will face
No. 06-1301                                                     3

death, perhaps at the hands of his own family, if he is sent
back there.
  It is a compelling argument, one we believe is sup-
ported by convincing evidence that was not accorded
appropriate weight by the Board of Immigration Appeals
(BIA) (whose decision is the subject of our review) when
it denied Abuzahreh’s appeal of the IJ’s order finding
Abuzahreh credible regarding his conversion but never-
theless denying his claims for relief and ordering his
removal.2 At a minimum there would be fertile ground for
reopening a removal order to the West Bank based on
changed country conditions, for while this appeal was
pending, Hamas—a U.S.-designated Foreign Terrorist
Organization, see U.S. Department of State, Fact
Sheet: Foreign Terrorist Organizations, Oct. 11, 2005,
available at http://www.state.gov/s/ct/rls/fs/37191.htm—
gained legislative control of the Palestinian National
Authority. Steven Erlanger, Palestinian Landslide: The
Elections; Hamas Routs Ruling Faction, Casting Pall on
Peace Process, N.Y. Times, Jan. 27, 2006, at A1.
  Unfortunately for Abuzahreh, however, the conditions in
Hebron are irrelevant because the immigration judge
ordered his removal to Jordan, a choice that, based on the


2
   The BIA remanded the case to the IJ for consideration of
Abuzahreh’s application for voluntary departure. Because this
appeal was taken from the BIA’s decision, the United States
insists that we are not reviewing a “final order of removal” under
8 U.S.C. § 1252(a) and therefore have no jurisdiction over this
petition. Because the IJ has now granted voluntary departure
(which we have stayed pending the results of this appeal), and
because we would have no jurisdiction to review that determina-
tion in any event, see 8 U.S.C. § 1252(a)(2)(B)(i), we will treat
the BIA’s order as final without deciding whether an order of
removal is “final” if there remains an unresolved application
for voluntary departure.
4                                             No. 06-1301

record before us, see 8 U.S.C. § 1252(b)(4)(a), we can only
conclude is appropriate despite our reservations.
  Generally the government is obliged to remove an alien
to the country he or she has designated, so long as that
country consents to the removal. See id. § 1231(b)(2)(A).
But where the alien declines to make a designation, “the
Attorney General shall remove the alien to a country of
which the alien is a subject, national, or citizen” unless
the country fails to agree to the alien’s return. Id.
§ 1231(b)(2)(D). This is not a discretionary duty—only a
failure of acceptance permits removal to some other
place. See Jama v. Immigration and Customs Enforce-
ment, 543 U.S. 335, 341, 125 S. Ct. 694, 699-700 (2005).
  Considering that Abuzahreh was born in the West Bank
and lived there for the first 20 years of his life, we
would expect that he is a stateless Palestinian, not a
Jordanian citizen. Under this scenario, removal to Jordan
would be improper at this stage, and we would remand to
the BIA for further proceedings (while also emphasizing
our concerns about the consequences of his removal to the
West Bank, should that possibility be reconsidered).
  But Abuzahreh entered this country with a Jordanian
passport, a fact that in the typical case would tell us all
we need to know but that here only blurs the picture:
Jordan held the West Bank from the 1948 Arab-Israeli
War until the Six Day War in 1967, and a 1954 law
extended citizenship to all Palestinians living there. When
Israel took control, things changed, and in 1983 Jordan
formally modified the law so that Palestinians remaining
in the West Bank after June 1 of that year no longer
maintained Jordanian citizenship or a right of residence.
Of greatest relevance to this case, those who remained
could instead hold temporary Jordanian “passports” that
did not indicate citizenship but were usable as travel
documents (a handy device for passing through Jordan,
No. 06-1301                                               5

rather than Israel, for the purpose of traveling elsewhere).
See United Nations High Commissioner for Refugees,
Palestine and Jordan: Whether the Acquisition of a Pales-
tinian Authority Passport Leads to the Loss of Rights
to Jordanian Leadership, Mar. 2006, at http://www.
unhcr.org/home/RSDCOI/45f147d625.html. When Jor-
dan renounced its claim to West Bank control in 1988, this
temporary passport system remained: Palestinians
residing in the West Bank can obtain 5-year Jordanian
travel passports that confer no citizenship. Id.
  All of this suggests to us that Abuzahreh may not be a
Jordanian citizen or that at the very least it is an impor-
tant question in need of clarification. Cf. Almuhtaseb v.
Gonzales, 453 F.3d 743, 746 (6th Cir. 2006) (“[T]he BIA
reversed the IJ’s conclusion regarding Jordanian citizen-
ship, and instead concluded that Almuhtaseb is a state-
less Palestinian.”); Himri v. Ashcroft, 378 F.3d 932, 938
(9th Cir. 2004) (“The IJ erred when it designated Jordan,
a country to which the petitioners have no ties except
through their travel documents, as an alternate country
of removal at the government’s request.”). But Abuzahreh
apparently admitted without further comment at his first
hearing before the IJ that the allegation of Jordanian
citizenship in the notice to appear was correct. This
despite the fact that DHS had never (and apparently has
never) shown him a copy of his seized (expired) passport
(Jordanian temporary passports and citizen passports
have distinct markings).
  Other than this admission and the government’s own
paperwork, there is nothing in the record to indicate that
Abuzahreh is a Jordanian citizen. He describes himself
as Palestinian in his affidavit and makes no reference to
Jordan. His application for asylum and withholding of
removal lists his nationality as “Palestinian; Jordanian
passport” and his nationality at birth as “Israel/Jordanian
6                                               No. 06-1301

passport.” And although his birth certificate is issued by
Jordan, it clearly lists his birthplace as Yatta, Israel, at a
time when Jordan continued to exercise ministerial
functions in the West Bank, despite Israeli control. See
Abdel-Muhti v. Ashcroft, 314 F. Supp. 2d 418, 425 (M.D.
Pa. 2004).
  Still, in spite of our doubts, “the administrative findings
of fact are conclusive unless any reasonable adjudicator
would be compelled to conclude to the contrary.” 8 U.S.C.
§ 1252(b)(4)(B). Other courts have reversed an IJ or BIA
finding regarding citizenship, but only in the face of a
challenge to that finding by the party disputing
removability. Abuzahreh took the opposite step, and in
light of his admission and the absence of his passport
from the record, we must accept the finding that he is a
Jordanian citizen.
  This effectively ends the inquiry, because at no stage of
this case—not before the IJ, not before the BIA, and not
before us—has Abuzahreh ever contended that he faces
persecution or torture in Jordan. His oral argument and
all of his briefs address only the situation in Hebron. This
cannot have been an oversight, for both the IJ and BIA
noted the absence of any arguments regarding Jordan in
their respective decisions and the government pointed out
the same in each of its briefs and at oral argument.
(Perhaps this ironically underscores that fear of Hebron,
rather than general avoidance of removal from the United
States, was Abuzahreh’s first priority.) We are left with
no basis to question the BIA’s order, and Abuzahreh’s
petition for review must be denied.
  We note briefly that we do not know whether Jordan will
accept Abuzahreh’s removal, but because “[n]o commit-
ment of acceptance by the receiving country is required
prior to designation of the receiving country, before travel
arrangements are made, or before the alien is transported
No. 06-1301                                              7

to the receiving country,” 8 C.F.R. § 241.15(d), we suspect
this is an open question. If Abuzahreh declines voluntary
departure and Jordan refuses acceptance, DHS may
attempt, under the third step for choosing a removal
country under 8 U.S.C. § 1231(b)(2)(E), to send Abuzahreh
back to the West Bank. Should this occur, Abuzahreh
would be wise, in light of the ascendancy of Hamas, to file
a motion to reopen his removal order in accordance with
8 U.S.C. § 1229a(c)(7)(ii), which imposes no deadline on
the filing of a motion to reopen for withholding of removal
(and asylum) relief based on changed country conditions.
 For the foregoing reasons the petition for review is
DENIED.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—5-17-07